DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 24 June 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-15 remain pending.  Of these, claims 1, 7 and 11 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 6, 9-10 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, it is unclear in the claims whether “a memory controller” is intended to be same as or different from “a memory controller” in parent claim 1 as amended.

In claims 3 and 4, “the data pads” lack a clear antecedent in the claims and are deemed indefinite.
Further, claim 3 recites that the flag signal is transferred “through one of the data pads”; however, its dependent claim 4 recites that the flag signal is transferred “through a separate signal pad other than the data pads”, thus contradicting the above limitation in parent claim 3.  Therefore, the intended flag signal path in these claims are unclear.  For the purpose of further examination, claim 4 is understood to separately depend from claim 1.

Claims 6 and 10 depend from claim 3, thus are rejected for the same reason(s) above for claim 3.

Further, claim 10 recites that “the flag signal” is received “through one of the data pads”; however, its parent claim 3 already recites that “the flag signal” is “through one of the data pads”, thus claim 10 apparently fails to further limit.  As such, it is unclear in the claims whether the claim dependency of claim 10 is in error.

Claim 9 merely recites “a flag signal” received from a memory controller, and it is unclear in the claims whether and how the “flag signal” is intended to be related to the configurations/ functions/ operations recited in parent claims 7 and 8.

Claim 13 recites “an address” (a broad term); it is unclear in the claims whether it is referring to or different from “a row address” (a narrower term) recited in parent claim 11.

Claims 14-15 depend from claim 13, thus are rejected for the same reason(s) above for claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,784,321 A (“YAMAMURA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, YAMAMURA discloses an operation method of a memory (e.g., in Figs. 2 and 3) including normal word lines (e.g., WL’s in Figs. 2 and 3) and redundancy word lines (e.g., RWL’s in Figs. 2 and 3), the operation method comprising: 
simultaneously receiving from a memory controller (e.g., providing external signals to control the memory in Figs. 2 and 3), row redundancy information (e.g., RADR in Figs. 2 and 3) and a flag signal (e.g., RSEL in Figs. 2 and 3) along with an active command (e.g., associated with activating a word line in Figs. 2 and 3, with reference to /CE, /WE and /OE and 9 in Fig. 2) and a row address (e.g., included in A0-Am and 11 in Figs. 2 and 3, with reference to 16a; here, RSEL in Figs. 2 and 3 selects one of WL’s or one of RWL’s based on the signals presented on A0-Am and RADR, thus the signals on A0-Am and RADR are presented together/ simultaneously to be selected by RSEL to activate one of WL’s or one of RWL’s for an access operation associated with /CE, /WE and /OE and 9 in Fig. 2, given a broadest reasonable interpretation in the absence of further distinguishing details in the claim); and 
activating one of the redundancy word lines or one of the normal word lines (one of RWL’s or one of WL’s in Figs. 2 and 3) according to a logic level of the flag signal (i.e., one of RWL’s or one of WL’s in Figs. 2 and 3 is activated according to the logic level of RSEL),
wherein the row redundancy information (RADR in Figs. 2 and 3) includes data associated with the active command (i.e., the data for activating one of RWL’s in Figs. 2 and 3), and 
wherein the logic level of the flag signal indicates one of the redundancy word lines or one of the normal word lines (i.e., the RSEL level in Figs. 2 and 3 indicates either one of RWL’s or one of WL’s).

Regarding claim 4, YAMAMURA discloses the operation method of (as understood, with reference to the 35 USC 112 rejection above), wherein the flag signal is transferred to the memory through a separate signal pad other than the data pads (e.g., the signal pad associated with RSEL and 14 in Figs. 2 and 3).

Regarding claim 5, YAMAMURA discloses the operation method of claim 1, further comprising: 
checking a logic level of the flag signal (e.g., the logic level of RSEL in Figs. 2 and 3) to determine whether to access the normal word lines (WL’s in Figs. 2 and 3) or the redundancy word lines (RWL’s in Figs. 2 and 3).

Regarding independent claim 11, YAMAMURA discloses a memory system comprising: 
a memory (e.g., in Figs. 2 and 3); and 
a memory controller (e.g., providing external signals to control the memory in Figs. 2 and 3) configured to simultaneously transfer row redundancy information (e.g., RADR in Figs. 2 and 3) to the memory along with a row active command (e.g., associated with activating a word line in Figs. 2 and 3, with reference to /CE, /WE and /OE and 9 in Fig. 2) and a row address (e.g., included in A0-Am and 11 in Figs. 2 and 3, with reference to 16a; here, RSEL in Figs. 2 and 3 selects one of WL’s or one of RWL’s based on the signals presented on A0-Am and RADR, thus the signals on A0-Am and RADR are presented together/ simultaneously to be selected by RSEL to activate one of WL’s or one of RWL’s for an access operation associated with /CE, /WE and /OE and 9 in Fig. 2, given a broadest reasonable interpretation in the absence of further distinguishing details in the claim),
wherein the row redundancy information (RADR in Figs. 2 and 3) includes data associated with the row active command (i.e., the data for activating one of RWL’s in Figs. 2 and 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,784,321 A (“YAMAMURA”) in view of US 2006/0133126 A1 (“FUJISAWA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 2, YAMAMURA discloses the operation method of claim 1, wherein the memory receives the row redundancy information (RADR in Figs. 2 and 3) from a memory controller (e.g., providing external signals to control the memory in Figs. 2 and 3) through pads (e.g., associated with RADR and 15 in Figs. 2 and 3).
YAMAMURA does not disclose that the pads are data pads.
However, FUJISAWA suggests multi-purposing/ multiplexing data pads (e.g., associated with Address/ Data Signals Ext_A/D<15:0> and the data buffer 35 in Fig. 1) to also receive address information for memory operations (e.g., with reference to Fig. 1 and paragraph [0022] “a data buffer 35 for receiving inputs of address/data signals input through an address data multipad (a terminal) to buffer and output the same”).
Therefore, in view of the above suggestion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of FUJISAWA by multi-purposing/ multiplexing the data pads of YAMAMURA (e.g., associated with I/O’s and 12 in Fig. 2, with appropriate changes to the control/ peripheral circuits) to also receive the row redundancy information (i.e., RADR in Figs. 2 and 3), thus eliminating the additional pads for the row redundancy information (i.e., associated with RADR and 15 in Figs. 2 and 3) and reducing the overall number of pads needed for testing/ inspecting the redundant memory cell array of YAMAMURA (e.g., 2 in Figs. 2 and 3).

Regarding independent claim 7, YAMAMURA, as modified above (with reference to the rejection of claim 2 above), discloses a memory (e.g., in Figs. 2 and 3 of YAMAMURA, as modified above) comprising: 
normal word lines (e.g., WL’s in Figs. 2 and 3); 
redundancy word lines (e.g., RWL’s in Figs. 2 and 3); 
a redundancy decoder (e.g., including 10 in Figs. 2 and 3, with 20 in Fig. 3) configured to activate one of the redundancy word lines (one of RWL’s in Figs. 2 and 3) by decoding row redundancy information (e.g., decoding RADR in Figs. 2 and 3) received through data pads (e.g., associated with I/O’s and 12 in Fig. 2 of YAMAMURA, as modified above, to also receive RADR and 15 in Figs. 2 and 3 of YAMAMURA; see the rejection of claim 2 above) when the memory determines that the redundancy word lines are to be accessed (i.e., when RSEL in Figs. 2 and 3 is active, one of RWL is to be accessed); and 
a normal decoder (e.g., including 4 in Figs. 2 and 3 of YAMAMURA) configured to activate one of the normal word lines (one of WL’s in Figs. 2 and 3) by decoding an address (e.g., 16a in Figs. 2 and 3) when the memory determines that the normal word lines are to be accessed (i.e., when RSEL in Figs. 2 and 3 is not active, one of WL’s is to be accessed),
wherein the row redundancy information, a row active command, and a row address are simultaneously received (i.e., RSEL in Figs. 2 and 3 selects one of WL’s or one of RWL’s based on the signals presented on A0-Am and RADR, thus the signals on A0-Am and RADR are presented together/ simultaneously to be selected by RSEL to activate one of WL’s or one of RWL’s for an access operation associated with /CE, /WE and /OE and 9 in Fig. 2, given a broadest reasonable interpretation in the absence of further distinguishing details in the claim) from a memory controller (e.g., providing external signals to control the memory in Figs. 2 and 3) and the row redundancy information (RADR in Figs. 2 and 3) includes data associated with the row active command (i.e., the data for activating one of RWL’s in Figs. 2 and 3).

Regarding claim 8, YAMAMURA, as modified above, discloses the memory of claim 7, wherein the memory receives the row active command (e.g., associated with activating a word line in Figs. 2 and 3, with reference to /CE, /WE and /OE and 9 in Fig. 2 of YAMAMURA, as modified above), the row address (16a in Figs. 2 and 3 of YAMAMURA, as modified above), and the row redundancy information (RADR in Figs. 2 and 3 of YAMAMURA, as modified above), in an active operation (e.g., associated with activating a word line in Figs. 2 and 3, with reference to /CE, /WE and /OE and 9 in Fig. 2 of YAMAMURA, as modified above).

Regarding claim 9, YAMAMURA, as modified above, discloses the memory of claim 8, wherein the memory receives a flag signal (e.g., RSEL in Figs. 2 and 3 of YAMAMURA, as modified above; also, with reference to MP in Fig. 1 of FUJISAWA, as applied to YAMAMURA, in the above combination) from the memory controller (e.g., providing external signals to control the memory of Figs. 2 and 3 of YAMAMURA, as modified above).

Regarding claim 12, YAMAMURA, as modified above (with reference to the rejection of claim 2 above), discloses the memory system of claim 11, wherein the memory receives the row redundancy information through data pads (e.g., associated with I/O’s and 12 in Fig. 2 of YAMAMURA, as modified above, to also receive RADR and 15 in Figs. 2 and 3 of YAMAMURA; see the rejection of claim 2 above).

Regarding claim 13, YAMAMURA, as modified above, discloses the memory system of claim 12, wherein the memory comprises: 
normal word lines (e.g., WL’s in Figs. 2 and 3 of YAMAMURA, as modified above); 
redundancy word lines (e.g., RWL’s in Figs. 2 and 3); 
a redundancy decoder (e.g., including 10 in Figs. 2 and 3, with 20 in Fig. 3) configured to selectively activate one of the redundancy word lines (one of RWL’s in Figs. 2 and 3) by decoding the row redundancy information (decoding RADR in Figs. 2 and 3) when the redundancy word lines are determined to be accessed in response to a flag signal (e.g., in response to RSEL in Figs. 2 and 3; i.e., when RSEL in Figs. 2 and 3 is active, RWL’s are to be accessed); and 
a normal decoder (e.g., 4 in Figs. 2 and 3) configured to activate one of the normal word lines (one of WL’s in Figs. 2 and 3) by decoding an address (e.g., 16a in Figs. 2 and 3) when the normal word lines are determined to be accessed in response to the flag signal (i.e., when RSEL in Figs. 2 and 3 is not active, WL’s are to be accessed).

Regarding claim 15, YAMAMURA, as modified above, discloses the memory system of claim 13, wherein the memory controller transfers the flag signal to the memory through a separate signal pad other than the data pads (e.g., the signal pad associated with RSEL and 14 in Figs. 2 and 3 of YAMAMURA, as modified above).

-------------------------
Claims 3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,784,321 A (“YAMAMURA”) in view of US 2019/0311773 A1 (“JIMENEZ-OLIVARES”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 3, YAMAMURA discloses the operation method of claim 1, wherein the flag signal is transferred to the memory through a pad (e.g., associated with RSEL and 14 in Figs. 2 and 3).
YAMAMURA does not disclose that the pad is one of data pads.
However, YAMAMURA teaches that the flag signal (RSEL in Figs. 2 and 3) is a test control/ command signal for a test/ inspect operation (e.g., column 8, line 59 through column 9, line 1 “when the redundant memory cell compulsory selection signal RSEL is set in the active state, … it becomes possible to inspect the redundant memory cell” and claim 1 “test said cells of said redundant memory cell array”).
Further, JIMENEZ-OLIVARES suggests using a data pad (e.g., DQ in Figs. 2-5) for a test control/ command signal for a test operation (e.g., TSTCMD from the control logic 224, 324, 424 and 524 in Figs. 2-5).
Therefore, in view of the above suggestion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of JIMENEZ-OLIVARES by using a data pad of YAMAMURA (e.g., associated with one of I/O’s and 12 in Fig. 2, with appropriate changes to the control/ peripheral circuits) to also receive the flag signal/ test control signal of YAMAMURA (i.e., RSEL in Figs. 2 and 3), thus eliminating the additional pad for such signal (i.e., associated with RSEL and 14 in Figs. 2 and 3) and reducing the overall number of pads needed for testing/ inspecting the redundant memory cell array of YAMAMURA (e.g., 2 in Figs. 2 and 3).

Regarding claim 6, YAMAMURA, as modified above, discloses the operation method of claim 3, further comprising: 
activating one of the normal word lines (one of WL’s in Figs. 2 and 3 of YAMAMURA, as modified above) by decoding the row address (included in A0-Am and 11 in Fig. 2, with reference to 16a, decoded via 4) when the normal word lines are determined to be accessed in response to the flag signal (i.e., when RSEL in Figs. 2 and 3 is not active, WL’s are accessed).

Regarding claim 10, YAMAMURA, as modified above, discloses the memory of claim 6, wherein the memory receives the flag signal through one of the data pads (see the rejection of claim 3 above).

---------------------------
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,784,321 A (“YAMAMURA”) in view of US 2006/0133126 A1 (“FUJISAWA”) as applied to claim 13, and further in view of US 2019/0311773 A1 (“JIMENEZ-OLIVARES”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 14, YAMAMURA, as modified above, discloses the memory system of claim 13, wherein the memory controller transfers the flag signal to the memory through a pad (e.g., associated with RSEL and 14 in Figs. 2 and 3).
YAMAMURA does not disclose that the pad is one of the data pads.
However, YAMAMURA teaches that the flag signal (RSEL in Figs. 2 and 3) is a test control/ command signal for a test/ inspect operation (e.g., column 8, line 59 through column 9, line 1 “when the redundant memory cell compulsory selection signal RSEL is set in the active state, … it becomes possible to inspect the redundant memory cell” and claim 1 “test said cells of said redundant memory cell array”).
Further, JIMENEZ-OLIVARES suggests using a data pad (e.g., DQ in Figs. 2-5) for a test control/ command signal for a test operation (e.g., TSTCMD from the control logic 224, 324, 424 and 524 in Figs. 2-5).
Further, it was common and well known in the art that a number of rows in a redundant memory cell array (such as 2 in Figs. 2 and 3 of YAMAMURA) would be less than the number of rows in a normal/ regular memory cell array (such as 1 in Figs. 2 and 3 of YAMAMURA), thus requiring a less number of address bits to access the rows in the redundant memory cell array.
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the suggestion of JIMENEZ-OLIVARES by using a data pad of YAMAMURA (e.g., associated with one of I/O’s and 12 in Fig. 2, with appropriate changes to the control/ peripheral circuits) to also receive the flag signal/ test control signal of YAMAMURA (i.e., RSEL in Figs. 2 and 3), thus eliminating the additional pad for such signal (i.e., associated with RSEL and 14 in Figs. 2 and 3) and reducing the overall number of pads needed for testing/ inspecting the redundant memory cell array of YAMAMURA (e.g., 2 in Figs. 2 and 3).


Response to Arguments
Applicant’s arguments in Remarks, filed 24 June 2022, have been considered but are not persuasive.
With reference to the applicant’s specific arguments on page 11 of Remarks that “YAMAMURA either alone or in combination, fails to disclose simultaneously receiving from a memory controller, row redundancy information and a flag signal along with an active command and a row address, and row redundancy information which includes data associated with the active command”, the amended claims have been given their broadest reasonable interpretation and, as such, are deemed to still read on the previously cited Yamamura reference as explained in the rejections above.
Further, the Fujisawa and Jimenez-Olivares references have not been cited for the above amended limitations.
Further, the additional details of the applicant’s invention in the bottom half of page 11 of Remarks are not clearly recited in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824